Citation Nr: 1725793	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a bilateral hip disorder.

2.  Entitlement to a disability rating in excess of 10 percent for a bilateral knee disorder.

3.  Entitlement to a disability rating in excess of 10 percent for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
These matters were previously before the Board, and, in December 2015 and in August 2016, these matters were remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously submitted a favorable opinion from the Social Security Administration (SSA) granting the Veteran SSA disability benefits less than seven years ago.  The Board also notes that the Veteran has not reached the SSA retirement age.  Therefore, the Board cannot conclude that SSA does not have records that might be potentially relevant to the Veteran's appeal, and, VA's duty to assist has been triggered; and this matter must be remanded in order to obtain the Veteran's SSA records.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's SSA records and associate them with the claims file.

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


